Citation Nr: 1120769	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  10-48 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a right ankle strain.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1957 to October 1960 (and had subsequent service with the New Jersey National Guard).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for residuals of a right ankle strain, rated 20 percent, effective November 4, 2009 (the date of the Veteran's claim).  In February 2011, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  At the hearing, it was noted that the Veteran had submitted additional evidence with a waiver of RO initial consideration.

The  issue of entitlement to service connection for a low back disorder as secondary to the service-connected right ankle disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over such issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

On October 2010 private evaluation, it was noted that all [right foot/ankle] motion was painful, and that range of motion was significantly diminished; the right foot fully collapsed; and the right calcaneus, in stance, was severely held in a calcaneal valgus position.  At the February 2011 Travel Board hearing, the Veteran testified that his chronic right ankle pain caused severe functional limitations; he was unable to control ambulation and stumbled on stairs; that the severe pain he experienced at times hindered ambulation; and that the right ankle disability interfered with employment.  Such testimony suggests that there may be impairment beyond that recognized by schedular criteria, warranting referral for extraschedular consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  Hence, the matter of whether referral for extraschedular consideration is warranted must be addressed (and requires further development).

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to provide a statement outlining the functional restrictions associated with his right ankle disability and the resulting impairment of function as to employment and everyday activities.

2. The RO should then arrange for complete development regarding the restrictions due to, and effect on employment and everyday activities resulting from, the Veteran's right ankle disability.  The development should include both a medical advisory opinion (as to whether the Veteran's subjective accounts of restrictions and impairment are consistent with the clinical findings, and whether he has symptoms, such as ankle weakness or instability, that are not encompassed by the criteria for rating based on limitation of motion), and corroboration of the Veteran's accounts that he is substantially limited in his employment and everyday activities.  Thereafter, the RO should make formal determinations as to whether schedular criteria are inadequate to rate the disability picture presented by the Veteran's service connected right ankle disability.  If so, the matter of the rating for the right ankle should be referred for extraschedular consideration.

3. The RO should then review the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The matter should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

